Citation Nr: 9919255	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-13 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty debt in 
the amount of $25,735, plus interest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1995 decision by the 
Committee on Waivers and Compromises (COWC) at the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes the veteran has not challenged the validity 
of the debt; therefore, the issue listed on the title page of 
this decision is the only issue presently on appeal.  But see 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the record reflects that in his April 1996 
substantive appeal, the veteran requested a personal hearing 
before a Board Member.  The Board notes that the veteran has 
not been provided a hearing before a Board Member, and that a 
January 1999 notification of a scheduled Board Hearing and a 
May 1999 request to clarify his present representation were 
returned as undeliverable.  




The Board also notes that the veteran indicated he was 
represented by a private attorney and the claims file 
includes an address for his attorney, but that notification 
was not sent to that address.  

There is no indication that an attempt has been made to 
contact the attorney or VA's Debt Management Center (DMC) to 
obtain an updated address for the veteran.  The claims file 
contains no written withdrawal of the veteran's request for a 
hearing before a Member of the Board.  Therefore, the Board 
finds that additional development is required.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Accordingly, the Board remands the case for the following 
action:

1.  An attempt should be made to obtain a 
current mailing address for the veteran, 
including contact with his private 
attorney and DMC.  If the veteran can not 
be located, the RO should take 
appropriate action to dismiss the claim.  
See 38 C.F.R. § 3.158 (1998).

2.  If a current mailing address is 
obtained, the veteran should be requested 
to submit documentation clarifying his 
desire for representation.  Thereafter, 
the veteran should be scheduled to appear 
at a personal hearing before a Member of 
the Board as soon as it may be feasible.  

Notice should be sent to the veteran and, 
if applicable, his service 
representative.  The veteran also should 
be asked to submit any other information, 
evidence, or arguments that may be 
pertinent to the appeal at that time.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


